DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt and entry of Applicant’s Preliminary Amendment filed on 05/24/2019 is acknowledged.  Claim 5 has been amended. Claims 6-8 have been added.  Claims 1-8 are pending in this application.

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
The claims below are objected to because of the following informalities:  
Claim 3, line 5, “on an end plate side” should read “on a side facing the end plate of the movable scroll” for clarity, similar to the language in paragraph [0061] of the publication, because the current phrasing reads as if it’s referring to the end plate of the fixed scroll instead.
Claim 5, line 11, “one of the pair of angular bearings” should read “the one of the pair of angular bearings” as this element has already been recited earlier in the claim.
Claims 6-8, lines 3 and 11 (two instances per claim), “one of the pair of angular bearings” should read “the one of the pair of angular bearings” as this element has already been recited in claim 2 from which these claims depend.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are: “a preload application unit” in claim 1 -- “a preload metal fitting 30A and a preload bolt 30B” publication [0037].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forni US 2015/0152866.
Regarding claim 1, Forni discloses (see Figs. 2 and 4):
A scroll compressor (a scroll vacuum pump is a type of scroll compressor that compresses from vacuum to atmosphere or higher pressure [0042]) comprising: 
a main shaft 242 rotated around an axis; 
a drive bush 243 disposed in one end portion in an axial direction of the main shaft, and eccentrically rotated in accordance with rotation of the main shaft; 
a pair of angular bearings 246 arranged back-to-back, and respectively clearance-fitted to an outside of the drive bush 243 (see paras. [0052-0053] and [0060-0063]: the inner races of bearings 246 are acted upon by end cap 247 for axial displacement; one of ordinary skill would have recognized that the inner races of bearings 246 would have to be clearance-fitted to the drive bush 243 to allow for such displacement); 
a compression unit that has a fixed scroll 220 and a movable scroll 230, and that has a boss portion which protrudes from an end plate of the movable scroll 230 and in which the pair of angular bearings 246 are interference-fitted to an inner peripheral surface of the boss portion (see paras. [0052-0053] and [0060-0063]: the axial position of movable scroll 230 is adjusted by fastener 510 and end cap 247 via the bearings 246 interposed therebetween; one of ordinary skill 
a preload application unit 247, 510 that is configured to apply a preload to the pair of angular bearings 246 in a direction in which the pair of angular bearings moves close to each other [0060-0063].

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Forni et al. US 2015/0184656 (Fig. 8) teaches a scroll compressor having back-to-back angular bearings 246’ and a preload application unit in the form of Belleville springs 247. Collie US 8,591,210 (Fig. 5) teaches a scroll compressor having back-to-back angular bearings 24 and an unlabeled end cap member at the end of eccentric shaft portion 18 for securing the bearings and preloading them against spacer 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        02/16/2021